Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about January 14, 2010, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act that, if committed by an adult, would constitute the crime of petit larceny, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence warranted the inference that appellant shared his companion’s intent in all respects (see e.g. Matter of Justice G., 22 AD3d 368 [2005]), including the intent to deprive a store of property by exercising dominion and control wholly inconsistent with the continued rights of the owner (see People v Olivo, 52 NY2d 309, 318 [1981]). Although appellant only handled the stolen item briefly, his entire course of conduct demonstrates that he did so as part of a plan to hide the item in his companion’s backpack and remove it from the store. We have considered and rejected appellant’s remaining arguments. Concur—Andrias, J.P., Sweeny, Moskowitz, DeGrasse and Abdus-Salaam, JJ.